
	
		II
		111th CONGRESS
		1st Session
		S. 1276
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2009
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require investment advisers to private funds,
		  including hedge funds, private equity funds, venture capital funds, and others
		  to register with the Securities and Exchange Commission, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Private Fund Transparency Act of
			 2009.
		2.Definition of
			 foreign private advisersSection 202(a) of the Investment Advisers
			 Act of 1940 (15 U.S.C. 80b–2(a)) is amended by adding at the end the
			 following:
			
				(29)The term
				foreign private adviser means any investment adviser who—
					(A)has no place of
				business in the United States;
					(B)during the
				preceding 12 months has had—
						(i)fewer than 15
				clients in the United States; and
						(ii)assets under
				management attributable to clients in the United States of less than
				$25,000,000, or such higher amount as the Commission may, by rule, deem
				appropriate in accordance with the purposes of this title; and
						(C)neither holds
				itself out generally to the public in the United States as an investment
				adviser, nor acts as an investment adviser to any investment company registered
				under the Investment Company Act of 1940, or a company which has elected to be
				a business development company pursuant to section 54 of the Investment Company
				Act of 1940, and has not withdrawn its
				election.
					.
		3.Elimination of
			 private adviser exemption; limited exemption for foreign private
			 advisersSection 203(b)(3) of
			 the Investment Advisers Act of 1940 (15 U.S.C. 80b–3(b)(3)) is amended to read
			 as follows:
			
				(3)any investment
				adviser that is a foreign private
				adviser;
				.
		4.Collection of
			 systemic risk data; Annual and other reportsSection 204 of the Investment Advisers Act
			 of 1940 (15 U.S.C. 80b–4) is amended—
			(1)in subsection
			 (a), by adding at the end the following: The Commission is authorized to
			 require any investment adviser registered under this title to maintain such
			 records and submit such reports as are necessary or appropriate in the public
			 interest for the supervision of systemic risk by any Federal department or
			 agency, and to provide or make available to such department or agency those
			 reports or records or the information contained therein. The records of any
			 company that, but for section 3(c)(1) or 3(c)(7) of the Investment Company Act
			 of 1940, would be an investment company, to which any such investment adviser
			 provides investment advice, shall be deemed to be the records of the investment
			 adviser if such company is sponsored by the investment adviser or any
			 affiliated person of the investment adviser or the investment adviser or any
			 affiliated person of the investment adviser acts as underwriter, distributor,
			 placement agent, finder, or in a similar capacity for such company.;
			 and
			(2)adding at the end
			 the following:
				
					(d)Confidentiality
				of reportsNotwithstanding any other provision of law, the
				Commission shall not be compelled to disclose any supervisory report or
				information contained therein required to be filed with the Commission under
				subsection (a). Nothing in this subsection shall authorize the Commission to
				withhold information from Congress or prevent the Commission from complying
				with a request for information from any other Federal department or agency or
				any self-regulatory organization requesting the report or information for
				purposes within the scope of its jurisdiction, or complying with an order of a
				court of the United States in an action brought by the United States or the
				Commission. For purposes of section 552 of title 5, United States Code, this
				subsection shall be considered a statute described in subsection (b)(3)(B) of
				such section
				552.
					.
			5.Elimination of
			 provisionSection 210 of the
			 Investment Advisers Act of 1940 (15 U.S.C. 80b–10) is amended by striking
			 subsection (c).
		6.Clarification of
			 rulemaking authoritySection
			 211(a) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–11) is
			 amended—
			(1)by striking the
			 second sentence; and
			(2)by striking the
			 period at the end of the first sentence and inserting the following: “,
			 including rules and regulations defining technical, trade, and other terms used
			 in this title. For the purposes of its rules and regulations, the Commission
			 may—
				
					(1)classify persons
				and matters within its jurisdiction and prescribe different requirements for
				different classes of persons or matters; and
					(2)ascribe different
				meanings to terms (including the term client) used in different
				sections of this title as the Commission determines necessary to effect the
				purposes of this
				title.
					.
			
